DETAILED ACTION

Drawings
The drawings were received on 12/14/21.  These drawings are accepted.

Claim Objections
Claim 11 is objected to because of the following informalities:  
As to claim 11, “port1” in line 3 should read “port”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite “a safety valve having an ingress port” in line 4, which implies that the ingress port is part of the safety valve. However the claim also requires “the safety valve disposed between the ingress port and the medicinal repository” in lines 7-8. It is not clear how the safety valve can be positioned between itself.
ingress port [is] operable to engage an ingress fitting” in line 8 and “wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube” in lines 15-16. As noted in previous office actions, the applicant clarified in their Remarks on 11/23/2020 that “The claimed ingress port, defined as element 232, refers to the point of fluid ingress provided from attachment/engagement of an ingress fitting 240, at the terminus of a medicinal supply vessel 32…. The ingress fitting 232 engages at the ingress port 232 for medicinal input”. It is still unclear though, what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. For example, it would be readily apparent to one having ordinary skill in the art what “engagement” between two Luer fittings might mean (for example physical engagement between corresponding threaded portions or surfaces), but it is not necessarily apparent how something can be “engaged” to a non-tangible point of fluid ingress.
Claim 3 recites “the protrusion responsive to engagement with the ingress port” in lines 2-3. Similar to what was noted above with regard to claim 1, it is still unclear what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. The amendments made to claim 3 still do not change the fact that the claim requires engagement with a non-tangible ingress port.
Claim 5 recites the limitation “at least one interference surface configured to dispose into a sealing engagement with the ingress port”. Similar to what was noted above with regard to claim 1, it is still unclear what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. The amendments made to claim 5 still do not change the fact that the claim requires engagement with a non-tangible ingress port.
	Claim 19 has been amended to recite “a safety valve having an ingress port” in line 4, which implies that the ingress port is part of the safety valve. However the claim also requires “the safety valve disposed between the ingress port and the medicinal repository” in lines 7-8. It is not clear how the safety valve can be positioned between itself.
	Claim 19 requires “the ingress port operable to engage an ingress fitting” in line 10, “a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube” in lines 14-15, and “wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube” in lines 19-21. It is still unclear though, what exactly is meant by engagement with the ingress port if the ingress port only refers to a point of fluid ingress and is not a tangible part. For example, it would be readily apparent to one having ordinary skill in the art what “engagement” between two Luer fittings might mean (for example physical engagement between corresponding threaded portions or surfaces), but it is not necessarily apparent how something can be “engaged” to a non-tangible point of fluid ingress. For now, the examiner will assume that engagement between the ingress port and ingress fitting is synonymous with engagement between the safety valve and ingress fitting.
Claims 3-11 and 20 are rejected as they depend from a rejected claim.

Allowable Subject Matter
Claims 1, 3-11, and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, while Vaillancourt (US 4,813,937, cited previously) discloses a medicinal pumping device (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), as well as a safety valve (one-way valve described in lines 38-40 col. 6), Vaillancourt is silent to an expandable surround around the medicinal repository, an ingress port configured to receive the volume of fluid from a fill tube for infusion via a delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; the safety valve disposed between the ingress port and the medicinal repository, the ingress port operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to seal the ingress port upon emale component 14 which includes duckbill valve 70; see Figs. 12-19), wherein the safety valve is operable to engage an ingress fitting (coupling device 10) for permitting unidirectional fluidic transfer from an ingress port (point of fluid ingress provided from attachment/engagement of coupling device 10) into a medicinal repository when engaged (see Fig. 19); and a closure (duckbill valve 70) in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either a medicinal repository or a fill tube supplying the ingress fitting (see Figs. 16-19, para 0045), the closure providing a single point of fluidic disconnect and unidirectional flow to encapsulate the fluid in the medicinal repository (see Figs. 16-17; one having ordinary skill in the art would understand that a duckbill valve would close upon backpressure; the duckbill valve 70 thus providing the claimed limitations as it would prevent spillage of fluid from a medicinal repository attached to 14). However Williams is also silent to an expandable surround around the medicinal repository, and wherein disengagement of the ingress fitting from the ingress port provides for sealing residual fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow.
Claims 3-11 and 20 depend from claim 1.
As to claim 19, while Vaillancourt discloses a medicinal pumping system (Figs. 6A-8), comprising: a medicinal repository (housing 90) adapted to store a volume of fluid for intravenous injection (see Figs. 6A-6C & paragraph beginning line 18 col. 3 which describes how the device is for intravenous delivery), a delivery vessel (flexible tubing connector 40) for transporting the volume of fluid in the medicinal repository to a patient injection fitting (the claim merely requires the delivery vessel to be adapted to transport fluid a patient injection fitting and does not positively require the injection fitting; the tubing connector 40 is fully capable of connecting to a patient injection fitting); as essure in the expandable surround and an ingress port configured to receive the volume of fluid for storage in the medicinal repository from a fill tube for infusion via a delivery vessel; the delivery vessel for transporting the volume of fluid in the medicinal repository for infusion, the delivery vessel fluidically coupled to the medicinal repository for unidirectional transport of the fluid therefrom; the safety valve disposed between the ingress port and the medicinal repository, the ingress port operable to engage an ingress fitting at an end of and supplied by the fill tube for permitting unidirectional fluidic transfer from the fill tube via the ingress port into the medicinal repository when engaged with the ingress fitting; and a closure in the safety valve adapted to seal the ingress port upon disengagement of the ingress fitting for retaining fluid in either the medicinal repository or the fill tube, the safety valve and a patient injection fitting each providing a single point of fluidic disconnect and unidirectional flow to encapsulate the fluid in the medicinal repository and configured to prevent spillage of a residual volume of fluid, wherein disengagement of the ingress fitting from the ingress port provides for sealing residual U.S. Application No.: 16/244,576Docket No.: SUM17-02 -5- fluid in the fill tube, the closure responsive to the pressure in the expandable surround for enforcing the unidirectional flow. No reference was found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Vaillancourt to include all of these limitations in combination with the rest of the limitations of claim 1.

Response to Arguments
Applicant’s Remarks submitted 12/14/21 have been considered. The applicant makes several remarks concerning the previous rejections under 35 U.S.C. 112, however the language as amended did not address the previously noted issues regarding the lack of clarity around the term “ingress port”. As noted in the previous office action, the examiner believes that the claims can potentially be made clearer by avoiding limitations regarding engagement with the ingress port – e.g. by amending the claims to focus more on the engagement between the safety valve and the ingress fitting and explaining what happens at the ingress port resulting from the engagement between the safety valve and the ingress fitting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783